Citation Nr: 1722060	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  11-24 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Whether an overpayment of VA benefits in the amount of $585 was properly created.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel



INTRODUCTION

The Veteran served on active duty from June 1956 to October 1960.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Board notes that the issue on appeal in this case pertains to the propriety of the underlying debt itself, not on whether the collection of any properly-created overpayment may be waived.  According to a "Notice of Rights and Obligations" document accompanying the letter notifying the Veteran of the amount of the overpayment, the appellant had 180 days from the notification of the amount of the debt to file a notice of disagreement with the amount.  Neither the Veteran nor his accredited representative filed any statements requesting waiver of the amount that was listed on the November 5 notice letter.  Therefore, this issue is limited to the question of the propriety of the debt.

In his August 2011 substantive appeal, the Veteran requested that he be scheduled for a hearing before a Member of the Board at his local RO.  He later withdrew this request in writing via his accredited representative in July 2016.


FINDINGS OF FACT

1.  The Veteran's dependent spouse passed away in September 2009.

2.  At the time of his wife's death, the Veteran was in receipt of additional compensation on her behalf in the amount of $45 per month.
 
3.  The Veteran did not notify VA of the death of his wife until October 2010.



CONCLUSION OF LAW

An overpayment in the amount of $585 was properly created.  38 U.S.C.A. § 1115 (West 2014); 38 C.F.R. § 3.500(g)(2)(ii) (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As will be explained below, the claim being decided herein lacks legal merit.  As the law, and not the facts, is dispositive, VA's duties to notify and assist are not applicable to this claim.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  See also Manning v. Principi, 16 Vet. App. 534, 542-543 (2002) (the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive in a matter).

Applicable law provides additional compensation for dependents of any veteran with service-connected disabilities rated not less than 30 percent disabling.  See 38 U.S.C.A. § 1115.  This additional compensation will be reduced from the veteran's award upon the death of the dependent for whom the compensation is being paid.  In general, if such death occurs on or after October 1, 1982, the award will be reduced effective the last day of the month in which the death occurred.  38 C.F.R. § 3.500(g)(2)(ii).  

In the case at hand, the Veteran's spouse passed away in September 2009.  At the time of her death, the Veteran had been in receipt of compensation benefits at the 30 percent rate.  The Veteran reported the death of his wife to VA in October 2010, just over one year following her death.  None of these facts is in dispute.  

The law provides that, when a veteran does not timely report a change in dependency status that affects his or her receipt of VA benefits, an overpayment is created.  In the case at hand, an overpayment was created under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The letter notifying the Veteran of the reduction in his benefits noted that the new rate would be effective October 1, 2009, which is the first day of the month following the death of the Veteran's spouse.  Such an effective date is consistent with 38 C.F.R. § 3.500(g)(2)(ii).  The November 2010 administrative determination also notified the Veteran that his benefits would be reduced from $421 per month to $376 per month, which is a difference of $45 per month.  Because the Veteran had already received benefits at the rate of $421 per month for the 13 months since his spouse's death, he had been overpaid a total of $585.  The November 10, 2010, letter notifying him of the amount of his overpayment was thus correct, and the overpayment of $585 was properly created.

The Board acknowledges the Veteran's assertions that he did not know the law, and sympathizes that he most likely did not remember having been informed in a December 2006 letter that a failure to promptly inform VA of a change in dependency status may result in an overpayment.  However, the Supreme Court has held that everyone dealing with the Government is charged with knowledge of federal statues and lawfully promulgated agency regulations.  Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380, 384-385 (1947).  Thus, regulations are binding on all who seek to come within their sphere, "regardless of actual knowledge of what is in the [r]egulations or of the hardship resulting from innocent ignorance."  Id. at 385; Morris (John) v. Derwinski, 1 Vet. App. 260, 265 (1991).

The Board deeply sympathizes with the Veteran's loss and observes that the Veteran has had his own medical difficulties for several years.  However, the Board is also bound by the law, and this decision is dictated by the laws relating to the receipt of benefits for dependents.  See 38 U.S.C.A. §§503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board further observes that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)).  



ORDER

An overpayment of VA benefits in the amount of $585 was properly created.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


